   Case 2:21-cv-05345-JFW-GJS Document 33 Filed 07/20/21 Page 1 of 1 Page ID #:1657




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.      CV 21-5345 JFW (GJSx)                                            Date: July 20, 2021

Title:        Julie Ann Goldberg -v- Audi Financial Services et al

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                None Present
              Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER TO SHOW CAUSE WHY DEFENDANTS
                                         SHOULD NOT BE SANCTIONED

        On July 1, 2021, Defendants filed a Notice of Removal in this Court. However, Defendants
failed to notify the Court on the Civil Cover Sheet (Docket No. 4) that this action was related to
Julie Ann Goldberg v. Audi Financial Services et al, Case No. 2:20-cv-11803-JFW-GJS (“Related
Action”). Accordingly, Defendants are ordered to show cause, in writing, no later than July 22,
2021 why Defendants should not be sanctioned in the amount of $1,500.00 for their failure to
notify the Court of the Related Action.

       No oral argument on this matter will be heard unless otherwise ordered by the Court. See
Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand submitted upon the filing of the response
to the Order to Show Cause. Failure to respond to the Order to Show Cause will result in the
imposition of monetary sanctions.

         IT IS SO ORDERED.




                                            Page 1 of 1                       Initials of Deputy Clerk sr
